Exhibit 10(x)

CYBEX INTERNATIONAL, INC.

NOTIFICATION OF PARTICIPATION

2012 MANAGEMENT INCENTIVE COMPENSATION BONUS PROGRAM

This confirms that Arthur W. Hicks, Jr. (“you”) have been designated a
participant in the 2012 management incentive compensation bonus program (the
“Program”) of Cybex International, Inc. (“Cybex”) adopted by the Cybex
Compensation Committee and the Board of Directors pursuant to Section 9 of the
2005 Omnibus Incentive Compensation Plan.

Pursuant to the Program, you will be eligible for a bonus equal to the indicated
percentage of your base salary, in the event that the 2012 operating income of
Cybex (before taking into account bonuses payable under the Program) equals or
exceeds the indicated level as set by the Cybex Compensation Committee:

 

Percentage of Base Salary    Operating Income

10%

   Threshold

35%

   Target

70%

   Maximum

The Program is subject to such rules, policies and procedures as may be from
time to time adopted by the Board of Directors or the Compensation Committee
acting on behalf of the Board of Directors, including the requirement that at
the time that the bonus becomes payable you are employed in good standing with
Cybex. In the event that a bonus is paid to you hereunder and subsequently Cybex
is required to prepare an accounting restatement, pursuant to which such bonus
would not have been earned, in whole or in part, you agree that you may be
required to reimburse Cybex the amount of over-payment, as mandated by the then
effective policies of Cybex or by statute, regulation or stock exchange rule.

The bonus will be payable, if at all, within thirty days after receipt by Cybex
of its audited financial statements for 2012. As an Executive Officer, any bonus
to you will be payable 75% in cash and 25% in restricted stock, with the
restricted stock vesting in three equal annual installments commencing with the
first anniversary of the bonus payment date. Cybex also reserves the right, at
the Company’s discretion, to pay the bonus 100% in cash.

Eligibility to participate in the Program does not restrict Cybex from
discharging you from employment or increasing or decreasing your compensation,
nor does it restrict you from resigning your employment. Your participation in
this program supersedes, replaces in full, and is in lieu of, any understanding,
commitment or agreement (whether written, oral, express or implied) with respect
to incentive compensation related to 2012 performance which might otherwise be
or become payable to you, other than stock options which have been or may be
granted to you. All calculations, determinations and interpretations under this
Program shall be made solely by the Board of Directors or the Compensation
Committee acting on behalf of the Board of Directors.

Dated: February     , 2012

 

CYBEX INTERNATIONAL, INC. By:  

 